DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 08/30/2022. Claims 1-20 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive.
Applicant argues, page 9 of the remarks, “[the] Examiner equates both the claimed identifier of an application resource and the claimed snapshot capable tag with a Verma tag”.
The Examiner respectfully disagrees.
First, Verma teaches “a customer can utilize a client device 102 to submit a request to add or associate a tag (e.g., metadata, a data object, a data record, or a piece of data) to one or more resources allocated to that customer. This can include, for example, a customer identifying to a resource tag manager 108 or other such system an identity, identifier, or other information useful for tagging a specific resource or a set of resources,”. Col 3 lines 3-14 and FIG. 2. Thus, Verma teaches tagging one or more resources allocated to a customer with an identity, identifier, or tag to identify a specific resource or a set of resources. The identity, identifier, or tag of a specific resource or a set of resources clearly maps to the claimed “identifier of an application resource”.
Second, Verma teaches “a customer can manage snapshot lifecycles by providing one or more types of policies, each of which has a corresponding tag or tag data. Other metadata or identifiers than tags can be used as well within the scope of the various embodiments.” Col 4 lines 5-9. “Each policy can be associated with a particular tag, which may comprise a key-value pair that can be applied to various resources.” Col 2 lines 9-12 and FIG. 2. Thus, Verma teaches tags or identifiers associated with one or more snapshot policies that can be applied to various resources and which clearly map to the claimed “snapshot capable tag”.
The Examiner submits that Applicant is mixing up Verma’s tag or identifier associated with one or more resources with Verma’s tag or identifier associated with one or more snapshot policies applied to resources. This is a misread of the Verma reference.
Applicant argues regarding amended independent claim 1, pages 10-11 of the remarks, “[the] policy that Verma determines in step 704 is the snapshot policy, which is the same policy that Verma applies as an appropriate policy. The subsequent Verma reference to ‘the policy’ as the basis for the schedule of actions in step 706, or the determination of updates, are still referring to the same snapshot policy.”
The Examiner respectfully disagrees. In the above argument, Applicant is referring to a process 700 for managing snapshots taught by Verma. Verma teaches “[the] snapshot policy corresponding to the tag can be determined 704, and it can be ensured that the latest or relevant version of the policy is to be applied as appropriate. Based at least in part upon the policy, a schedule of actions to be performed for the tagged resource(s) can be determined 706 and/or updated. Updates can be determined when, for example, the policy changes or the resources that are tagged change, among other such options.” Col 17 lines 57-65 and FIG. 7.
Now, Applicant is arguing above that in Verma the same policy is applied. In contrast to Applicant’s argument, however, Verma teaches applying the latest or relevant version of the policy. Verma further teaches that in addition to a policy being implemented, “the policy can be evaluated on a periodic basis to ensure that any changes are captured and enforced.” Col 6 lines 2-4. “For example, a policy might change on the retention side to indicate that they want to keep the last five snapshots and keep them for thirty days.” Col 6 lines 15-18. Still further, Verma teaches that a persistent storage can store policy metadata, where policy metadata includes among other things a “policy version”. Col 7 line 50. Thus, in step 704 of FIG. 7, Verma applies the latest or the most relevant version of a policy where the policy may comprise a plurality of versions and each of the version differs from the other versions due to periodic changes of the policy.
In view of the foregoing remarks, independent claims 1, 8, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verma et al. US 10,721,141 (“Verma”).
As per independent claim 1, Verma teaches A system for snapshot capability-aware discovery of tagged application resources (Systems and methods are described to enable policies to be applied to tagged application resources to periodically take snapshots in order to provide a backup mechanism for stored data, col 1 line 66 to col 2 line 5, col 2 lines 60-62, col 9 lines 15-19), comprising:
one or more processors (One or more processors 802, col 18 line 58 and FIG. 8);
a non-transitory computer readable medium storing a plurality of instructions, which when executed (Device illustrated in FIG. 8 includes one or more processors 802 for executing instructions that can be stored in a memory device or element 804, or non-transitory medium, col 18 lines 58-60 and FIG. 8), cause the one or more processors to:
determine, by a backup server (Backup mechanism is provided to periodically take snapshot of customer data, col 2 lines 59-62, and hence it is inherent that a backup server is used), whether an identifier of an application resource (Tags can be identifiers, key-value pairs, or other metadata that can be used to indicate a resource for which a policy is to be applied and/or enforced, col 16 lines 52-54), of a plurality of application resources associated with an application (A plurality of applications resources such as an application server or a database server may tagged, col 1 line 66 to col 2 line 5, col 9 lines 15-19), is input with any snapshot capable tag (Referring to FIG. 7, it can be determined at step 702, that a snapshot management tag is associated with a resource, col 17 lines 54-56 and FIG. 7.), in response to inputting the identifier of the application resource from an application host that hosts the application (Tags can be identifiers, key-value pairs, or other metadata that can be used to indicate a resource for which a policy is to be applied and/or enforced, col 16 lines 52-54. Referring to FIG. 6, at step 602, a request is received from a customer to add a tag to one or more resources, col 16 lines 44-46 and FIG. 6);
determine, by the backup server, whether the application resource satisfies any of a set of snapshot policy rules (A snapshot policy corresponding to the tag is determined at step 704, and it can be ensured that the latest or relevant policy is to be applied as appropriate, col 17 lines 56-60 and FIG. 7. “policies can be implemented to ensure compliance with organizational requirements.” Col 4 lines 41-42. Referring to FIG. 6, at step 606, a determination can be made as to the relevant user or customer policy that corresponds to the tag, or value specified by the tag, col 16 line 66 to col 17 line 1 and FIG. 6. The resource can be associated with the tag by a customer or other authorized entity. The snapshot policy corresponding to the tag is determined at step 704, and it can be ensured that the latest or relevant policy is to be applied as appropriate, col 17 lines 56-60 and FIG. 7), in response to a determination that the identifier of the application resource is input with any snapshot capable tag (The resource can be associated with the tag by a customer or other authorized entity. The snapshot policy corresponding to the tag is determined at step 704, and it can be ensured that the latest or relevant policy is to be applied as appropriate, col 17 lines 56-60 and FIG. 7);
identify, by the backup server, a data protection policy associated with and differing from any satisfied snapshot policy rules, in response to a determination that the application resource satisfies any of the set of snapshot policy rules (The resource can be associated with the tag by a customer or other authorized entity. The snapshot policy corresponding to the tag is determined at step 704, and it can be ensured that the latest or relevant policy is to be applied as appropriate, col 17 lines 56-60 and FIG. 7. A persistent storage can store policy metadata, where policy metadata includes among other things a “policy version”. Col 7 line 50. Thus, in step 704 of FIG. 7, Verma applies the latest or the most relevant version of a policy where the policy may comprise a plurality of versions and each of the version differs from the other versions due to periodic changes of the policy. “policies can be implemented to ensure compliance with organizational requirements.” Col 4 lines 41-42);
output, by the backup server, a request to create, based on the identified data protection policy, a snapshot of the application resource that is input with the associated snapshot capable tag, to the application host (Based at least in part upon the policy, a schedule of actions to be performed for the tagged resource(s) can be determined at step 706, col 17 lines 60-62 and FIG. 7).
As per dependent claim 2, Verma discloses the system of claim 1. Verma teaches wherein the plurality of instructions further causes the processor to output, by the backup server, a discovery request for the plurality of application resources, to the application host (A user may request to perform periodic backup, col 2 lines 60-62. The user wanting to utilize resources 314 can submit a request that is received to an interface layer 308 of a provider environment 306, col 9 lines 26-29 and FIG. 3);
input, by the backup server, a change notification for the application resource, from the application host (If a customer wants to change the way resources are managed, the customer can simply update the policy associated with a particular tag, and that policy will be automatically updated and enforced for the corresponding resource, col 2 lines 17-21);
request, by the backup server, the identifier of the application resource, from the application host (A customer can utilize a client device 102 to submit a request to add or associate a tag (e.g., metadata, a data object, a data record, or a piece of data) to one or more resources allocated to that customer, col 3 lines 7-10).
As per dependent claim 5, Verma discloses the system of claim 1. Verma teaches wherein the plurality of resources comprises (Policies are applied to and enforced for tagged resources, col 2 lines 4-5, which include) at least one of an application host configuration (FIG. 2 illustrates an example configuration 200 wherein a customer can use a client device 202 or console to work with a resource tag manager 204 to add tags 214, 232 to various resource, col 4 lines 60-63 and FIG. 2), a file system (Customers can build a file system, col 13 lines 59-60), any application (The resources can include an application server, col 9 lines 15-16), a database (The resources can include a database server, col 9 lines 16-17), and copy metadata of a backup copy associated with the database (Tags associated with a database server may be added to resource metadata and/or as a record to resource data table, col 16 lines 58-60).
As per dependent claim 6, Verma discloses the system of claim 1. Verma teaches wherein the set of snapshot policy rules comprises at least one of a first snapshot policy rule and a second snapshot policy rule, the application resource satisfying any of the set of snapshot policy rules comprises one of the application resource satisfying at least one of the first snapshot policy rule and the second snapshot policy rule, and the application resource satisfying both the first snapshot policy rule and the second snapshot policy rule (A customer can manage snapshot lifecycles by providing one or more types of policies, each of which has a corresponding tag or tag data, col 4 lines 5-7. FIG. 6 illustrates an example process 600 for managing policies for a set of resources, col 16 lines 39-40 and FIG. 6. At step 606, a determination can be made as to the relevant user or customer policy that corresponds to the tag, or value specified by the tag, col 16 line 66 to col 17 line 1 and FIG. 6).
As per dependent claim 7, Verma discloses the system of claim 1. Verma teaches wherein the snapshot policy rules specify (A policy specifies, col 5 lines 66-67) at least one of a type of storage that stores the application resource (To move snapshots into an archival storage, col 6 line 8), a type of the application resource (The policy can specify or select a specific type of resource, col 16 lines 60-64), a type of the application host (The policy can specify a type or location of the of the resource), a layout associated with the application host (The policy can specify a type or location of the of the resource, col 16 lines 60-64), and a vendor associated with the application (The database servers may include commercially available database servers from Oracle, Microsoft, Sybase, and IBM, col 21 lines 14-17).
As per claims 8-9 and 12-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 5-7.
As per claims 15-16 and 19, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 5. For computer program product on a non-transitory computer readable medium, see col 21 lines 63-65 of Verma.
As per dependent claim 20, this claim is rejected based on arguments provided above for similar rejected dependent claims 6 and 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Verma in view of Sheehan et al. US 2010/0023934 (“Sheehan”).
As per dependent claim 3, Verma discloses the system of claim 2. Verma teaches wherein the discovery request comprises a timestamp corresponding to a previous version of the application resource (For each “delete only” policy, the resources can be described in the input tag, and for each snapshot listed in the input tag the tags for the resources can be described along with the policies on those tags. A delete timestamp can be generated based on that for completed snapshots, and a one-time event can be created for that delete timestamp, col 7 lines 13-18), and outputting the discovery request to the application host enables the application host to create a subscription for the backup server (A customer might instruct the system to periodically take snapshots of the data in order to provide a backup mechanism for stored data, col 2 lines 60-62).
Verma may not explicitly disclose, but in an analogous art in the same field of endeavor, Sheehan teaches thereby restricting the inputting of any change notification for the application resource to inputting a change notification for a current version of the application resource which corresponds to an updated timestamp (A configuration resource may be defined for an application package and metadata associated with the configuration resource may permit a user to change a certain portions of the configuration resource. In other cases, the metadata may restrict the user to change certain portions of the configuration resource, para 0067. The application package may have an overwrite bit or metadata that may enable a change to made, persisted, and used at a later time, para 0012).
Given the teaching of Sheehan, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Verma with “thereby restricting the inputting of any change notification for the application resource to inputting a change notification for a current version of the application resource which corresponds to an updated timestamp”. The motivation would be that the metadata may enable or prevent changes to a new resource by a user, para 0078 of Sheehan.
As per dependent claim 4, Verma in combination with Sheehan discloses the system of claim 3. Verma teaches wherein the plurality of instructions further causes the processor to: output, by the backup server, a request to output a copy of the snapshot of the application resource and delete the snapshot of the application resource, to the application host (An event may be scheduled only if the delete timestamp is before a certain threshold, col 7 lines 24-25);
store, by the backup server, the copy of the snapshot of the application resource, in response to inputting the copy of the snapshot of the application resource from the application host (A recent snapshot might be stored in fast, solid state storage for an initial period of time, col 6 lines 31-32).
As per dependent claims 10-11, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 3-4.
As per dependent claims 17-18, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 3-4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132